                                         Case 2:18-bk-20151-ER        Doc 714 Filed 10/30/18 Entered 10/30/18 14:18:31                      Desc
                                                                        Main Document Page 1 of 34


                                          1   SAMUEL R. MAIZEL (Bar No. 189301)
                                              samuel.maizel@dentons.com
                                          2   TANIA M. MOYRON (Bar No. 235736)
                                              tania.moyron@dentons.com                                          FILED & ENTERED
                                          3   DENTONS US LLP
                                              601 South Figueroa Street, Suite 2500
                                          4   Los Angeles, California 90017-5704                                       OCT 30 2018
                                              Tel: (213) 623-9300 / Fax: (213) 623-9924
                                          5   Proposed Attorneys for the Chapter 11 Debtors and                   CLERK U.S. BANKRUPTCY COURT

                                          6   Debtors In Possession                                               Central District of California
                                                                                                                  BY gonzalez DEPUTY CLERK


                                          7                        UNITED STATES BANKRUPTCY COURT
                                                          CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                                                         CHANGES MADE BY COURT
                                          8
                                              In re                                           Lead Case No. 2:18-bk-20151-ER
                                          9
                                              VERITY HEALTH SYSTEM OF                         Jointly Administered With:
                                         10   CALIFORNIA, INC., et al.,                       Case No. 2:18-bk-20162-ER
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                                                              Case No. 2:18-bk-20163-ER
                                         11           Debtors and Debtors In Possession.      Case No. 2:18-bk-20164-ER
                                                                                              Case No. 2:18-bk-20165-ER
                                                                                              Case No. 2:18-bk-20167-ER
         DENTONS US LLP




                                         12    Affects All Debtors
            (213) 623-9300




                                                                                              Case No. 2:18-bk-20168-ER
                                         13                                                   Case No. 2:18-bk-20169-ER
                                               Affects Verity Health System of               Case No. 2:18-bk-20171-ER
                                                California, Inc.                              Case No. 2:18-bk-20172-ER
                                         14    Affects O’Connor Hospital                     Case No. 2:18-bk-20173-ER
                                               Affects Saint Louise Regional Hospital        Case No. 2:18-bk-20175-ER
                                         15    Affects St. Francis Medical Center            Case No. 2:18-bk-20176-ER
                                               Affects St. Vincent Medical Center            Case No. 2:18-bk-20178-ER
                                         16    Affects Seton Medical Center                  Case No. 2:18-bk-20179-ER
                                               Affects O’Connor Hospital Foundation          Case No. 2:18-bk-20180-ER
                                         17    Affects Saint Louise Regional Hospital        Case No. 2:18-bk-20181-ER
                                                Foundation
                                         18    Affects St. Francis Medical Center of         Hon. Judge Ernest M. Robles
                                                Lynwood Foundation                            ORDER (1) APPROVING FORM OF ASSET PURCHASE
                                         19    Affects St. Vincent Foundation                AGREEMENT FOR STALKING HORSE BIDDER AND
                                               Affects St. Vincent Dialysis Center, Inc.     FOR PROSPECTIVE OVERBIDDERS TO USE, (2)
                                         20    Affects Seton Medical Center Foundation       APPROVING AUCTION SALE FORMAT, BIDDING
                                               Affects Verity Business Services              PROCEDURES AND STALKING HORSE BID
                                         21    Affects Verity Medical Foundation             PROTECTIONS, (3) APPROVING FORM OF NOTICE TO
                                               Affects Verity Holdings, LLC                  BE PROVIDED TO INTERESTED PARTIES, (4)
                                         22    Affects De Paul Ventures, LLC                 SCHEDULING A COURT HEARING TO CONSIDER
                                               Affects De Paul Ventures - San Jose           APPROVAL OF THE SALE TO THE HIGHEST BIDDER
                                         23     Dialysis, LLC                                 AND (5) APPROVING PROCEDURES RELATED TO THE
                                                                                              ASSUMPTION OF CERTAIN EXECUTORY
                                         24              Debtors and Debtors In Possession.   CONTRACTS AND UNEXPIRED LEASES; AND (II) AN
                                                                                              ORDER (A) AUTHORIZING THE SALE OF PROPERTY
                                         25                                                   FREE AND CLEAR OF ALL CLAIMS, LIENS AND
                                                                                              ENCUMBRANCES
                                         26
                                                                                              Hearing:
                                         27                                                   Date:     October 24, 2018
                                                                                              Time:     10:00 am
                                         28                                                   Location: Courtroom 1568
                                                                                                        255 E. Temple St., Los Angeles, CA
                                              109262452\V-4
                                         Case 2:18-bk-20151-ER       Doc 714 Filed 10/30/18 Entered 10/30/18 14:18:31                  Desc
                                                                       Main Document Page 2 of 34


                                          1            This matter coming before the Court on the motion (the “Motion”) 1 of the above-
                                          2   captioned debtors and debtors in possession (the “Debtors”) for the entry of the Order, as
                                          3
                                              applicable, pursuant to §§ 105(a), 363, and 365 of Title 11 of the United States Code (the
                                          4
                                              “Bankruptcy Code”), Rules 2002, 6004, 6006, 9007, and 9014 of the Federal Rules of Bankruptcy
                                          5
                                              Procedure (the “Bankruptcy Rules”), and Rule 6004-1 of the Local Bankruptcy Rules of the
                                          6

                                          7   United States Bankruptcy Court for the Central District of California (“LBR”): (i)(a) approving

                                          8   form of asset purchase agreement for the Stalking Horse Purchaser and for prospective

                                          9   Overbidders to use for the purposes of formulating their bids (the “Stalking Horse APA”); (b)
                                         10
                                              approving auction sale format, bidding procedures and stalking horse bid protections; (c)
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
                                              approving the form of notice to be provided to interested parties; (d) scheduling a court hearing to
         DENTONS US LLP




                                         12
            (213) 623-9300




                                              consider approval of the sale to the highest bidder; and (e) approving procedures related to the
                                         13
                                              assumption of certain executory contracts and unexpired leases (the “Bidding Procedures Order”);
                                         14

                                         15   and (ii)(a) authorizing the sale of property free and clear of all claims, liens and encumbrances

                                         16   (the “Sale Order”). The Court, having found that (i) the Court has jurisdiction to consider the
                                         17   Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334; (ii) venue is
                                         18
                                              proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409; (iii) this is a core proceeding
                                         19
                                              pursuant to 28 U.S.C. § 157(b); and (iv) notice of the Motion was sufficient under the
                                         20
                                              circumstances and properly given, and it appearing that no other or further notice need be
                                         21

                                         22   provided; and a hearing on the proposed bid and sale procedures as detailed in the Motion having

                                         23   been held; and after due deliberation the Court having determined that the relief requested in the

                                         24   Motion with respect to proposed bid and sale procedures is in the best interests of the Debtors,
                                         25   their estates, and their creditors; and for the reasons set forth in the Court’s tentative ruling [Doc.
                                         26
                                         27
                                              1
                                                  Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in
                                         28       the Motion.
                                                                                               -2-
                                              109262452\V-9
                                         Case 2:18-bk-20151-ER        Doc 714 Filed 10/30/18 Entered 10/30/18 14:18:31              Desc
                                                                        Main Document Page 3 of 34


                                          1   No. 645], which the Court adopts as its final ruling and which is incorporated herein by reference;
                                          2   and good and sufficient cause having been shown;
                                          3
                                                       AND IT IS FURTHER FOUND AND DETERMINED THAT: 2
                                          4
                                                       A.     The statutory and legal predicates for the relief requested in the Motion and
                                          5
                                              provided for herein are §§ 105(a), 363, and 365 of Title 11 of the Bankruptcy Code, Bankruptcy
                                          6
                                              Rules 2002, 6004, 6006, 9007, and 9014, and LBR 2081-1 and 6004-1.
                                          7

                                          8            B.     In the Motion and at the hearing on the Motion, the Debtors demonstrated that

                                          9   good and sufficient notice of the relief granted by this Order has been given and no further notice
                                         10   is required. A reasonable opportunity to object or be heard regarding the relief granted by this
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
                                              Order has been afforded to those parties entitled to notice pursuant to Bankruptcy Rule 2002 and
         DENTONS US LLP




                                         12
            (213) 623-9300




                                              all other interested parties.
                                         13
                                                       C.     The Debtors’ proposed notice of the Bidding Procedures, the Cure Procedures, the
                                         14

                                         15   Auction and the hearing to approve the sale of the Purchased Assets (the “Sale Hearing”) is

                                         16   appropriate and reasonably calculated to provide all interested parties with timely and proper

                                         17   notice, and no other or further notice is required.
                                         18            D.     The Bidding Procedures substantially in the form attached hereto as Exhibit 1 are
                                         19
                                              fair, reasonable, and appropriate and are designed to maximize the recovery from the Sale of the
                                         20
                                              Purchased Assets.
                                         21
                                                       E.     The Break-Up Fee and the Expense Reimbursement (each, as defined herein and,
                                         22

                                         23   together, the “Bid Protections”) (i) are reasonable and appropriate given, among other things, the

                                         24   size and nature of the Sale and the efforts that will have been expended, and will continue to be

                                         25

                                         26
                                              2
                                                  The findings and conclusions set forth herein constitute the Court’s findings of fact and
                                                  conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding
                                         27       pursuant to Bankruptcy Rule 9014. To the extent that any of the following findings of fact
                                                  constitute conclusions of law, they are adopted as such. To the extent that any of the
                                         28       following conclusions of law constitute findings of fact, they are adopted as such.
                                                                                               -3-
                                              109262452\V-9
                                         Case 2:18-bk-20151-ER        Doc 714 Filed 10/30/18 Entered 10/30/18 14:18:31                Desc
                                                                        Main Document Page 4 of 34


                                          1   expended, by the Stalking Horse Purchaser, and (ii) are a material inducement for, and a
                                          2   condition of, the Stalking Horse Purchaser’s entry into the Stalking Horse APA.
                                          3
                                                       F.     The form of the Stalking Horse APA is fair and reasonable and provides flexibility
                                          4
                                              in the process to sell the Purchased Assets in a manner designed to maximize the value of the
                                          5
                                              Purchased Assets.
                                          6

                                          7            G.     The Assumption and Assignment Procedures provided for herein and the Cure

                                          8   Notice are reasonable and appropriate and consistent with the provisions of § 365 of the

                                          9   Bankruptcy Code and Bankruptcy Rule 6006. The Assumption and Assignment Procedures and
                                         10
                                              the Cure Notice have been narrowly tailored to provide an adequate opportunity for all non-
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
                                              debtor counterparties to the Assumed Executory Contracts to assert any Assumption Objection.
         DENTONS US LLP




                                         12
            (213) 623-9300




                                                       H.     Entry of (i) this Bidding Procedures Order at this time and (ii) the Sale Order after
                                         13
                                              approval of the Sale at the Sale Hearing is in the best interests of the Debtors, their estates and
                                         14

                                         15   creditors, and all other parties in interest.

                                         16            NOW, THEREFORE, IT IS HEREBY ORDERED THAT:
                                         17            1.     The Motion is GRANTED as set forth herein.
                                         18            2.     The California Attorney General’s request for a continuance of the hearing on the
                                         19
                                              Motion is DENIED.
                                         20
                                                       3.     The Court does not rule on the objections asserted by the Federal Communications
                                         21
                                              Commission, the Pension Benefit Guaranty Corporation, the U.S. Department of Health and
                                         22

                                         23   Human Services, the California Attorney General, the unions who are parties to various CBAs

                                         24   (Local 39, SEIU-UHW, CNA, IFPTE Local 20), the Retirement Plan for Hospital Employees,

                                         25   OCH Forest 1, Premier, Infor and the MOB Financing Entities; all such objections are premature
                                         26
                                              and are preserved for the Sale Hearing and may be raised at that time. All objections to the relief
                                         27

                                         28

                                                                                              -4-
                                              109262452\V-9
                                         Case 2:18-bk-20151-ER       Doc 714 Filed 10/30/18 Entered 10/30/18 14:18:31                  Desc
                                                                       Main Document Page 5 of 34


                                          1   requested in the Motion, insofar as it related to the Bidding Procedures Order, that have not been
                                          2   resolved herein, withdrawn, waived or settled are overruled.
                                          3
                                                       4.     The Bidding Procedures attached hereto as Exhibit l are APPROVED.3
                                          4
                                                       5.     The County of Santa Clara or an affiliate to be designated (the “Stalking Horse
                                          5
                                              Purchaser”) is hereby APPROVED to be and designated as the Stalking Horse Purchaser as to
                                          6

                                          7   the Purchased Assets, and the form of the Stalking Horse APA is hereby APPROVED.

                                          8            6.     Subject to the Bidding Procedures and approval of the Sale at the Sale Hearing, the

                                          9   Debtors’ entry into the Stalking Horse APA (including any amendments thereto) is hereby
                                         10
                                              APPROVED.
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
                                                       7.     The Bid Protections are APPROVED. If the Stalking Horse Purchaser is not the
         DENTONS US LLP




                                         12
            (213) 623-9300




                                              Successful Bidder as to the Purchased Assets and is not then in breach, has not terminated its
                                         13
                                              Stalking Horse APA to purchase the Offered Assets (based on due diligence or other
                                         14

                                         15   contingency), has otherwise completed due diligence by the Bid Deadline, and is then able to

                                         16   consummate the transaction, the Stalking Horse Purchaser shall be paid at closing of the sale of
                                         17   the Purchased Assets (i) an amount in cash equal to $9,400,000 (the “Break-Up Fee”), and (ii)
                                         18
                                              any reasonably documented reasonable costs and expenses incurred by Stalking Horse Purchaser
                                         19
                                              related to its due diligence, and pursuing, negotiating, and documenting the Sale up to an amount
                                         20
                                              in cash not to exceed $2,350,000 (the “Expense Reimbursement”). For the avoidance of doubt,
                                         21

                                         22   neither the Break-Up Fee nor the Expense Reimbursement shall become payable until such time

                                         23   as (i) the 45-day due diligence period granting to the Stalking Horse Purchaser by § 8.19 of the

                                         24   Stalking Horse APA has expired or been waived by the Stalking Horse Purchaser; and (ii) the
                                         25   condition precedent set forth in § 8.15 if the Stalking Horse APA with respect to the consent of
                                         26
                                              Santa Clara County has been satisfied or waived by the Stalking Horse Purchaser.
                                         27
                                              3
                                                  For the convenience of parties in interest, a chart listing important dates set forth in this Order
                                         28       is attached hereto as Exhibit 2.
                                                                                               -5-
                                              109262452\V-9
                                         Case 2:18-bk-20151-ER       Doc 714 Filed 10/30/18 Entered 10/30/18 14:18:31              Desc
                                                                       Main Document Page 6 of 34


                                          1   Notwithstanding anything to the contrary contained herein, upon payment of the Break-Up Fee
                                          2   and the Expense Reimbursement to the Stalking Horse Purchaser, the Debtors and their
                                          3
                                              representatives and affiliates, on the one hand, and Stalking Horse Purchaser and its respective
                                          4
                                              representatives and affiliates, on the other hand, will be deemed to have fully released and
                                          5
                                              discharged each other from any liability resulting from the termination of the Stalking Horse
                                          6

                                          7   APA, and neither the Debtors and their representatives and affiliates, on the one hand, and the

                                          8   Stalking Horse Purchaser and its respective representatives and affiliates, on the other hand, nor

                                          9   any other Person, will have any other remedy or cause of action under or relating to the Stalking
                                         10
                                              Horse APA, including for reimbursement of any additional expenses incurred by the Stalking
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
                                              Horse Purchaser in connection with the negotiation and documentation of the Stalking Horse
         DENTONS US LLP




                                         12
            (213) 623-9300




                                              APA and all proceedings held in connection therewith. The Break-Up Fee and the Expense
                                         13
                                              Reimbursement shall be payable without further Order of the Bankruptcy Court.
                                         14

                                         15            8.      The Partial Bid Deadline shall be November 30, 2018 at 4:00 p.m. (prevailing

                                         16   Pacific Time).
                                         17            9.      The Bid Deadline shall be December 5, 2018 at 4:00 p.m. (prevailing Pacific
                                         18
                                              Time).
                                         19
                                                       10.     The Debtors, after consultation with the Official Committee of Unsecured
                                         20
                                              Creditors, the Prepetition Secured Creditors,4 and any other party deemed appropriate within the
                                         21

                                         22   business judgment of the Debtors (collectively, the “Consultation Parties”), shall have the

                                         23   exclusive right to determine whether a bid is a Qualified Bid and shall notify Qualified Bidders

                                         24   and the Consultation Parties whether their bids have been recognized as such as promptly as
                                         25   practicable after a Qualified Bidder delivers all of the materials required by the Bidding
                                         26
                                              4
                                               As such term is defined in the Final Order (I) Authorizing Postpetition Financing, (II)
                                         27   Authorizing Use of Cash Collateral, (III) Granting Liens and Providing Superpriority
                                              Administrative Expense Status, (IV) Granting Adequate Protection, (V) Modifying Automatic
                                         28   Stay, and (VI) Granting Related Relief (the “Final DIP Order”).
                                                                                            -6-
                                              109262452\V-9
                                         Case 2:18-bk-20151-ER       Doc 714 Filed 10/30/18 Entered 10/30/18 14:18:31                Desc
                                                                       Main Document Page 7 of 34


                                          1   Procedures. In no event shall any party bidding on assets, even if otherwise designated as a
                                          2   Consultation Party. be entitled to be considered a Consultation Party.
                                          3
                                                       11.    An auction (the “Partial Bid Auction”) with respect to bids for less than all the
                                          4
                                              Purchased Assets (each, a “Partial Bid”) Partial Bid Auction, if necessary, shall be held on
                                          5
                                              December 10, 2018 at 10:00 a.m. (prevailing Pacific Time) at the offices of Dentons US LLP,
                                          6

                                          7   601 South Figueroa Street, Suite 2500, Los Angeles, CA 90017, or at such other location as shall

                                          8   be identified in a notice filed with the Bankruptcy Court at least twenty-four (24) hours before

                                          9   auction with respect to all or substantially all of the Purchased Asset (the “Full Bid Auction”).
                                         10
                                              The Stalking Horse Purchaser and any Qualified Bidder bidding on all of the Purchased Assets
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
                                              shall not be required to attend the Partial Bid Auction. The Full Bid Auction (together with the
         DENTONS US LLP




                                         12
            (213) 623-9300




                                              Partial Bid Auction, the “Auctions”), if necessary, shall be held on December 11, 2018 at 10:00
                                         13
                                              a.m. (prevailing Pacific Time) at the offices of Dentons US LLP, 601 South Figueroa Street,
                                         14

                                         15   Suite 2500, Los Angeles, CA 90017, or at such other location as shall be identified in a notice

                                         16   filed with the Bankruptcy Court at least twenty-four (24) hours before the Auction.
                                         17            12.    At such Auctions, each Qualified Bidder shall be required to confirm that it has not
                                         18
                                              engaged in any collusion with respect to the bidding or the sale, and the Auctions shall be
                                         19
                                              conducted openly and transcribed (with the Consultation Parties permitted to attend). Within
                                         20
                                              forty-eight (48) hours following the conclusion of the Auctions, the Debtors shall file a notice
                                         21

                                         22   identifying the Successful Bidder(s) with the Court and shall serve such notice by fax, email, or if

                                         23   neither is available, by overnight mail to all counterparties whose contracts are to be assumed and

                                         24   assigned.
                                         25            13.    The Debtors, after consultation with the Consultation Parties, shall determine
                                         26
                                              which Full Bids or Partial Bid(s)is the highest and otherwise best offer for the Purchased Assets,
                                         27
                                              giving effect to the Break-Up Fee and Expense Reimbursement payable to the Stalking Horse
                                         28

                                                                                              -7-
                                              109262452\V-9
                                         Case 2:18-bk-20151-ER       Doc 714 Filed 10/30/18 Entered 10/30/18 14:18:31                Desc
                                                                       Main Document Page 8 of 34


                                          1   Purchaser, as well as any additional liabilities or Cure Amounts to be assumed by the Stalking
                                          2   Horse Purchaser or another Qualified Bidder and any additional costs which may be imposed on
                                          3
                                              the Debtors.
                                          4
                                                       14.    The Sale Hearing shall be held on December 18, 2018, at 10:00 a.m. December
                                          5
                                              19, 2018 at 2:00 p.m. (prevailing Pacific Time) before this Court, the U.S. Bankruptcy Court
                                          6

                                          7   for the Central District of California, 255 E. Temple St., Los Angeles, California 90012. Any

                                          8   objections to the Sale (other than an Assumption Objection (defined herein) which shall be

                                          9   governed by the procedures set forth below) (a “Sale Objection”), must (i) be in writing;
                                         10
                                              (ii) comply with the Bankruptcy Rules and the Local Rules; (iii) set forth the specific basis for the
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
                                              Sale Objection; (iv) be filed with the Court, 255 E. Temple St., Los Angeles, California 90012,
         DENTONS US LLP




                                         12
            (213) 623-9300




                                              together with proof of service, on or before 12:00 p.m. (prevailing Pacific Time) on December
                                         13
                                              14, 2018 (the “Sale Objection Deadline”) and (v) be served, so as to be actually received on or
                                         14

                                         15   before the Sale Objection Deadline, upon (i) counsel to the Debtors: Dentons US LLP, 601 S.

                                         16   Figueroa Street, Suite 2500, Los Angeles, CA 90017 (Attn: Samuel R. Maizel
                                         17   (samuel.maizel@dentons.com)); (ii) the Debtors’ Investment Banker: Cain Brothers, a division of
                                         18
                                              KeyBanc Capital Markets, 601 California Street, Suite 1505, San Francisco, CA 94108 (Attn:
                                         19
                                              James Moloney (jmoloney@cainbrothers.com)); (iii) counsel to the Stalking Horse Purchaser:
                                         20
                                              McDermott Will & Emery LLP, 2049 Century Park East, Suite 3800, Los Angeles, CA 90067
                                         21

                                         22   (Attn: James F. Owens (JFowens@mwe.com)); (iv) the Office of the United States Trustee (the

                                         23   “U.S. Trustee”): 915 Wilshire Blvd., Suite 1850, Los Angeles, California 90017 (Attn: Hatty Yip

                                         24   (Hatty.Yip@usdoj.gov)); and (v) counsel to the Official Committee: Milbank, Tweed, Hadley &
                                         25   McCloy LLP, 2029 Century Park East, 33rd Floor Los Angeles, CA 90067 (Attn: Gregory A.
                                         26
                                              Bray (gbray@milbank.com); (vi) (vi) counsel to the Master Trustee and Series 2005 Bond
                                         27
                                              Trustee: Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.,One Financial Center, Boston,
                                         28

                                                                                              -8-
                                              109262452\V-9
                                         Case 2:18-bk-20151-ER       Doc 714 Filed 10/30/18 Entered 10/30/18 14:18:31                Desc
                                                                       Main Document Page 9 of 34


                                          1   Massachusetts 02111 (Attn: Daniel S. Bleck and Paul Ricotta (dsbleck@mintz.com,
                                          2   pricotta@mintz.com); and (vii) counsel to the Series 2015 and Series 2017 Notes Trustee:
                                          3
                                              Maslon, LLP, 3300 Wells Fargo Center, 90 South Seventh Street, Minneapolis, MN 55402 (Attn:
                                          4
                                              Clark Whitmore) (collectively, the “Notice Parties”). If a Sale Objection is not filed and served
                                          5
                                              on or before the Sale Objection Deadline, the objecting party may be barred from objecting to the
                                          6

                                          7   Sale and may not be heard at the Sale Hearing, and this Court may enter the Sale Order without

                                          8   further notice to such party.

                                          9            15.    The Sale Hearing may be adjourned from time to time without further notice to
                                         10
                                              creditors or parties in interest other than by announcement of the adjournment in open court on
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
                                              the date scheduled for the Sale Hearing, and the Debtors shall have the exclusive right, in the
         DENTONS US LLP




                                         12
            (213) 623-9300




                                              exercise of their fiduciary obligations and business judgment, and after consultation with the
                                         13
                                              Consultation Parties, to cancel the Sale at any time subject to the terms of this Bidding Procedures
                                         14

                                         15   Order, in accordance with the terms of this Bidding Procedures Order and the Stalking Horse

                                         16   APA.
                                         17            16.    The following forms of notice are approved: (a) the Procedures Notice, in the form
                                         18
                                              substantially similar to that attached hereto as Exhibit 3 and (b) the Cure Notice, in the form
                                         19
                                              substantially similar to that attached hereto as Exhibit 4.
                                         20
                                                       17.    The Debtors shall, within one (1) business day after the entry of this Bidding
                                         21

                                         22   Procedures Order, file with the Court and serve a copy of this Bidding Procedures Order and the

                                         23   Procedures Notice by first class mail, postage prepaid, on the Notice Parties and all parties that

                                         24   the Debtors are required to serve pursuant to LBR 6004-1(b)(3) and the Order Granting
                                         25   Emergency Motion of Debtors for Order Limiting Scope of Notice [Dkt. No. 132].
                                         26
                                                       18.    The Debtors shall file with the Court and serve the Cure Notice (along with a copy
                                         27
                                              of this Bidding Procedures Order) upon each counterparty to the Assumed Executory Contracts
                                         28

                                                                                               -9-
                                              109262452\V-9
                                         Case 2:18-bk-20151-ER       Doc 714 Filed 10/30/18 Entered 10/30/18 14:18:31                 Desc
                                                                      Main Document Page 10 of 34


                                          1   by no later than November 12, 2018. The Cure Notice shall state the date, time and place of the
                                          2   Sale Hearing as well as the date by which any Assumption Objection must be filed and served.
                                          3
                                              The Cure Notice also will identify the amounts, if any, that the Debtors believe are owed to each
                                          4
                                              counterparty to an Assumed Executory Contract in order to cure any defaults that exist under such
                                          5
                                              contract (the “Cure Amounts”).
                                          6

                                          7            19.    To the extent there are any contracts added to the list of contracts to be assumed by

                                          8   the Successful Bidder pursuant to the Successful Bidder’s Purchase Agreement selected at the

                                          9   relevant Auction, this Order constitutes authority to assume and assign that contract to the
                                         10
                                              Successful Bidder pursuant to § 365 of the Bankruptcy Code; each such contract will be listed on
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
                                              an exhibit to the Successful Bidder’s Purchase Agreement, and shall be reflected in a separate
         DENTONS US LLP




                                         12
            (213) 623-9300




                                              Cure Notice, which is to be filed and served by overnight delivery by the Debtors within five (5)
                                         13
                                              business days of the conclusion of the relevant Auction and announcement of the Successful
                                         14

                                         15   Bidder(s).

                                         16            20.    The inclusion of a contract, lease, or other agreement on the Cure Notice shall not
                                         17   constitute or be deemed a determination or admission by the Debtors and their estates or any
                                         18
                                              other party in interest that such contract, lease, or other agreement is, in fact, an executory
                                         19
                                              contract or unexpired lease within the meaning of the Bankruptcy Code, and any and all rights
                                         20
                                              with respect thereto shall be reserved.
                                         21

                                         22            21.    If any counterparty to an Assumed Executory Contract wishes to file an

                                         23   Assumption Objection, such counterparty must file and serve it so as to be actually received by

                                         24   the Notice Parties by no later than: (i) 4:00 p.m.(prevailing Pacific Time) on November 29,
                                         25   2018, (ii) such later date otherwise specified in the Cure Notice, or (iii) solely with respect to
                                         26
                                              those counterparties to Assumed Executory Contracts who are not served with a Cure Notice, ten
                                         27
                                              (10) days after service by overnight mail of such Cure Notice (the “Assumption Objection
                                         28

                                                                                              - 10 -
                                              109262452\V-9
                                         Case 2:18-bk-20151-ER       Doc 714 Filed 10/30/18 Entered 10/30/18 14:18:31               Desc
                                                                      Main Document Page 11 of 34


                                          1   Deadline”), provided, however, that if any Successful Bidder is not the Stalking Horse Purchaser,
                                          2   any counterparty may raise at the Sale Hearing (or any time before the Sale Hearing) an objection
                                          3
                                              to the assumption and assignment of the Assumed Executory Contract solely with respect to such
                                          4
                                              Successful Bidder’s ability to provide adequate assurance of future performance under the
                                          5
                                              Assumed Executory Contract.       The Court will make any and all determinations concerning
                                          6

                                          7   adequate assurance of future performance under the Assumed Executory Contracts pursuant to §§

                                          8   365(b) and (f)(2) of the Bankruptcy Code at the Sale Hearing.

                                          9            22.    To the extent the Assumed Executory Contract counterparty wishes to object to the
                                         10
                                              Cure Amount, if any, set forth in the Cure Notice, its Assumption Objection must set forth with
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
                                              specificity each and every asserted default in any executory contract or unexpired lease and the
         DENTONS US LLP




                                         12
            (213) 623-9300




                                              monetary cure amount asserted by such counterparty to the extent it differs from the amount, if
                                         13
                                              any, specified by the Debtors in the Cure Notice.
                                         14

                                         15            23.    Any counterparty to an Assumed Executory Contract that fails to timely file and

                                         16   serve an objection to the Cure Amounts shall be forever barred from asserting that a Cure
                                         17   Amount is owed in an amount in excess of that set forth in the Cure Notice.
                                         18
                                                       24.    If a Contract or Lease is assumed and assigned pursuant to Court order, then
                                         19
                                              except for Disputed Cure Amounts (as defined herein), the Assumed Executory Contract
                                         20
                                              counterparty shall receive no later than three (3) business days following the closing of the Sale,
                                         21

                                         22   the Cure Amount, if any, as set forth in the Cure Notice. All Cure Amounts will be funded in

                                         23   accordance with the terms and conditions of the Stalking Horse APA and/or the Purchase

                                         24   Agreement(s), as applicable.
                                         25            25.    Assumption Objections (including those related to adequate assurance of future
                                         26
                                              performance) will be resolved by the Court at the Sale Hearing. In the event that the Debtors and
                                         27
                                              the counterparty cannot resolve the Cure Amount, such dispute may be resolved by the Court at
                                         28

                                                                                            - 11 -
                                              109262452\V-9
                                         Case 2:18-bk-20151-ER       Doc 714 Filed 10/30/18 Entered 10/30/18 14:18:31               Desc
                                                                      Main Document Page 12 of 34


                                          1   the Sale Hearing or such later date as may be agreed to or ordered by the Court. The Debtors
                                          2   shall segregate from the sale proceeds any disputed Cure Amounts that are required to be paid by
                                          3
                                              the Debtors under the asset purchase agreement (“Disputed Cure Amounts”) pending the
                                          4
                                              resolution of any such disputes by the Court or mutual agreement of the parties.
                                          5
                                                       26.    The Successful Bidder(s) shall be responsible for satisfying any requirements
                                          6

                                          7   regarding adequate assurance of future performance that may be imposed under § 365(b) of the

                                          8   Bankruptcy Code in connection with the proposed assignment of any Assumed Executory

                                          9   Contract, and the failure to provide adequate assurance of future performance to any counterparty
                                         10
                                              to any Assumed Executory Contract shall not excuse the Successful Bidder(s) from performance
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
                                              of any and all of its obligations pursuant to the Successful Bidder’s Purchase Agreement.
         DENTONS US LLP




                                         12
            (213) 623-9300




                                                       27.    Except to the extent otherwise provided in a Successful Bidder’s Purchase
                                         13
                                              Agreement, the Debtors and their estates shall be relieved of all liability under the Assumed
                                         14

                                         15   Executory Contracts accruing or arising after the assumption and assignment of such contracts

                                         16   pursuant to § 365(k) of the Bankruptcy Code.
                                         17            28.    All proceeds of the Sale shall be paid by the Successful Bidder to the Debtors and
                                         18
                                              such proceeds shall be deposited in accordance with paragraph 4 of the Final DIP Order, and all
                                         19
                                              liens, claims, interests and encumbrances on the Purchased Assets sold pursuant to the Sale shall
                                         20
                                              attach to the proceeds of Sale with the same force, effect, validity and priority as such liens,
                                         21

                                         22   claims, interests and encumbrances had on such Purchased Assets prior to the Closing, subject to

                                         23   the liens and security interests of the DIP Lender and the Prepetition Secured Creditors under the

                                         24   relevant intercreditor agreements, applicable law and the Final DIP Order, as applicable.
                                         25            29.    To the extent the provisions of this Bidding Procedures Order are inconsistent with
                                         26
                                              the provisions of any Exhibit referenced herein or with the Motion, the provisions of this Bidding
                                         27
                                              Procedures Order shall control.
                                         28

                                                                                             - 12 -
                                              109262452\V-9
                                         Case 2:18-bk-20151-ER         Doc 714 Filed 10/30/18 Entered 10/30/18 14:18:31             Desc
                                                                        Main Document Page 13 of 34


                                          1            30.    The Court shall retain jurisdiction over all matters arising from or related to the
                                          2   interpretation and implementation of this Bidding Procedures Order.
                                          3
                                                       31.    Notwithstanding the possible applicability of Bankruptcy Rules 6004, 6006, 7062,
                                          4
                                              9014, or otherwise, the terms and conditions of this Bidding Procedures Order shall be
                                          5
                                              immediately effective and enforceable.
                                          6

                                          7

                                          8
                                                                                              ###
                                          9

                                         10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
         DENTONS US LLP




                                         12
            (213) 623-9300




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20
                                         21

                                         22

                                         23

                                         24   Date: October 30, 2018

                                         25

                                         26
                                         27

                                         28

                                                                                             - 13 -
                                              109262452\V-9
                                         Case 2:18-bk-20151-ER      Doc 714 Filed 10/30/18 Entered 10/30/18 14:18:31                 Desc
                                                                     Main Document Page 14 of 34


                                          1                                                Exhibit 1
                                          2                                         (Bidding Procedures)
                                          3
                                                                                BIDDING PROCEDURES
                                          4
                                              Set forth below are the bidding procedures (the “Bidding Procedures”) to be employed in
                                          5   connection with the sale of assets as defined in the APA, including, but not limited to, O’Connor
                                              Hospital and Saint Louise Regional Hospital (excluding cash, accounts receivable and causes of
                                          6   action) (the “Purchased Assets”), in connection with the chapter 11 cases pending in the United
                                          7   States Bankruptcy Court for the Central District of California (the “Bankruptcy Court”) jointly
                                              administered as case number 2:18-bk-20151-ER, , in the form approved by the Bankruptcy Court
                                          8   by Order dated October __, 2018 (the “Bidding Procedures Order”).

                                          9   The Debtors entered into that certain Asset Purchase Agreement, dated October 1, 2018 between
                                              the Debtors, on the one hand, and the County of Santa Clara, a political subdivision of the State of
                                         10   California (the “Stalking Horse Purchaser”), on the other hand, pursuant to which the Stalking
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   Horse Purchaser shall acquire the Purchased Assets on the terms and conditions specified therein
                                              (together with the schedules and related documents thereto, the “Stalking Horse APA”). The sale
                                              transaction pursuant to the Stalking Horse APA is subject to competitive bidding as set forth
         DENTONS US LLP




                                         12
            (213) 623-9300




                                              herein. Capitalized terms used herein and not otherwise defined shall have the meanings set forth
                                         13   in the Debtors’ Notice of Motion and Motion for the Entry of (I) an Order (1) Approving Form of
                                              Asset Purchase Agreement for Stalking Horse Bidder and for Prospective Overbidders to Use, (2)
                                         14   Approving Auction Sale Format, Bidding Procedures and Stalking Horse Bid Protections, (3)
                                         15   Approving Form of Notice to be Provided to Interested Parties, (4) Scheduling a Hearing to
                                              Consider Approval of the Sale to the Highest Bidder, (5) Approving Procedures Related to the
                                         16   Assumption of Certain Executory Contracts and Unexpired Leases; and (II) an Order (A)
                                              Authorizing the Sale of Property Free and Clear of All Claims, Liens and Encumbrances (the
                                         17   “Sale Motion”) or the Bidding Procedures Order.
                                         18   I.       ASSETS TO BE SOLD
                                         19   The Debtors seek to complete a sale of all assets of O’Connor Hospital and Saint Louise Regional
                                         20   Hospital (excluding cash, accounts receivable and causes of action) (the “Sale”). The Stalking
                                              Horse APA will serve as the “stalking-horse” bid for the Purchased Assets.
                                         21
                                              II.      THE BIDDING PROCEDURES
                                         22
                                              In order to ensure that the Debtors receive the maximum value for the Purchased Assets, they
                                         23   intend to hold a sale process for the Purchased Assets pursuant to the procedures and on the
                                              timeline proposed herein.
                                         24

                                         25            A.     Provisions Governing Qualifications of Bidders

                                         26   Unless otherwise ordered by the Court, in order to participate in the bidding process, each person,
                                              other than the Stalking Horse Purchaser, who wishes to participate in the bidding process (a
                                         27   “Potential Bidder”) must deliver, prior to the Bid Deadline (defined herein), the following to the
                                              Notice Parties (defined herein):
                                         28

                                              109262452\V-4
                                         Case 2:18-bk-20151-ER       Doc 714 Filed 10/30/18 Entered 10/30/18 14:18:31                  Desc
                                                                      Main Document Page 15 of 34


                                          1            (a)    a written disclosure of the identity of each entity that will be bidding for the
                                                              Purchased Assets or otherwise participating in connection with such bid; and
                                          2
                                                       (b)    an executed confidentiality agreement (to be delivered prior to the distribution of
                                          3
                                                              any confidential information by the Debtors to a Potential Bidder) in form and
                                          4                   substance satisfactory to the Debtors and the Consultation Parties and which shall
                                                              inure to the benefit of any purchaser of the Purchased Assets; without limiting the
                                          5                   foregoing, each confidentiality agreement executed by a Potential Bidder shall
                                                              contain standard non-solicitation provisions.
                                          6
                                              A Potential Bidder that delivers the documents and information described above and that the
                                          7   Debtors determine in their reasonable business judgment, after consultation with the Consultation
                                          8   Parties, is likely (based on availability of financing, experience, and other considerations) to be
                                              able to consummate the sale, will be deemed a qualified bidder (“Qualified Bidder”). The
                                          9   Debtors will limit access to due diligence to those parties it believes, in the exercise of its
                                              reasonable judgment and in consultation with the Consultation Parties, are pursuing the
                                         10   transaction in good faith.
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   As promptly as practicable after a Potential Bidder delivers all of the materials required above,
                                              the Debtors will determine and will notify the Potential Bidder if such Potential Bidder is a
         DENTONS US LLP




                                         12
            (213) 623-9300




                                              Qualified Bidder.
                                         13
                                                       B.     Due Diligence
                                         14
                                              The Debtors will afford any Qualified Bidder such due diligence access or additional information
                                         15   as the Debtors, in consultation with their advisors and the Consultation Parties, deem appropriate,
                                              in their reasonable discretion. The due diligence period shall extend through and including the
                                         16   relevant Bid Deadline; provided, however, that any Qualified Bid (defined herein) submitted shall
                                         17   be irrevocable until the selection of the Successful Bidder(s) (defined herein) and any Back-Up
                                              Bidder(s) (defined herein).
                                         18
                                                       C.     Provisions Governing Qualified Bids
                                         19
                                              A bid submitted will be considered a Qualified Bid only if the bid is submitted by a Qualified
                                         20   Bidder and complies with all of the following (a “Qualified Bid”):
                                         21            a)     it states that the applicable Qualified Bidder offers to purchase, in cash, some or all
                                                              of the Purchased Assets;
                                         22

                                         23            b)     it identifies with particularity the portion of the Purchased Assets the Qualified
                                                              Bidder is offering to purchase;
                                         24
                                                       c)     it allocates with specificity the portion of the purchase price offered that the
                                         25                   Qualified Bidder attributes to DePaul property at Morgan Hill;5
                                         26
                                         27
                                              5
                                               For the avoidance of doubt, such allocation shall not be binding on the Debtors, their estates or
                                         28   any Consultation Party.
                                                                                               -2-
                                              109262452\V-9
                                         Case 2:18-bk-20151-ER         Doc 714 Filed 10/30/18 Entered 10/30/18 14:18:31                  Desc
                                                                        Main Document Page 16 of 34


                                          1             d)      it includes a signed writing that the Qualified Bidder’s offer is irrevocable until the
                                                                selection of the Successful Bidder and the Back-Up Bidder, provided that if such
                                          2                     bidder is selected as the Successful Bidder or the Back-Up Bidder then the offer
                                          3                     shall remain irrevocable until the earlier of (i) the closing of the transaction with
                                                                the Successful Bidder and (ii) the date that is thirty (30) business days after entry
                                          4                     of the Sale Order with respect to the Successful Bidder and thirty one (31)
                                                                business days after entry of the Sale Order with respect to the Back-Up Bidder;
                                          5
                                                        e)      it includes confirmation that there are no conditions precedent to the Qualified
                                          6                     Bidder’s ability to enter into a definitive agreement and that all necessary internal
                                                                governance and shareholder approvals have been obtained prior to the bid;
                                          7

                                          8             f)      it sets forth each regulatory and third-party approval required for the Qualified
                                                                Bidder to consummate the transaction and the time period within which the
                                          9                     Qualified Bidder expects to receive such approvals and establishes a substantial
                                                                likelihood that the Qualified Bidder will obtain such approvals by the stated time
                                         10                     period;
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11             g)      it includes a duly authorized and executed copy of a purchase or acquisition
                                                                agreement in the form of the Stalking Horse APA (a “Purchase Agreement”),
         DENTONS US LLP




                                         12
            (213) 623-9300




                                                                including the purchase price for some or all of the Purchased Assets or,
                                         13                     alternatively, assets which are not currently included in the Stalking Horse Bid, or
                                                                both, expressed in U.S. Dollars, together with all exhibits and schedules thereto,
                                         14                     together with copies marked (“Marked Agreement”) to show any amendments and
                                                                modifications to the Stalking Horse APA and the Sale Order;
                                         15
                                                        h)      it includes written evidence of a firm, irrevocable commitment for cash financing
                                         16
                                                                of the Purchase Price or other evidence of ability to consummate the proposed
                                         17                     transaction, that will allow the Debtors to make a reasonable determination as to
                                                                the Qualified Bidder’s financial and other capabilities to consummate the
                                         18                     transaction contemplated by the Purchase Agreement;
                                         19             i)      if the bid is for all of the Purchased Assets, it must have a value to the Debtors, in
                                                                the Debtors’ exercise of its reasonable business judgment, after consultation with
                                         20                     its advisors and the Consultation Parties, that is greater than or equal to the sum of
                                         21                     the value offered under the Stalking Horse APA, plus (i) the amount of the Break-
                                                                Up Fee ($9,400,000); (ii) the amount of the Expense Reimbursement ($2,350,000);
                                         22                     and (iii) $7,500,000 (the “Initial Bidding Increment,” and, together with the Break-
                                                                Up Fee, the “Minimum Qualified Bid”);
                                         23
                                                        j)      if the bid is a partial bid (the “Partial Bid”),6 it must have a value to the Debtors
                                         24                     when aggregated with other Partial Bids, in the Debtors’ exercise of its reasonable
                                         25                     business judgment, after consultation with the Consultation Parties, that is greater
                                                                than or equal to the Minimum Qualified Bid; provided, however, that (i) in the
                                         26                     event that the Debtors aggregate the bids, the Partial Bid purchasers’ responsibility
                                                                for the Break-Up Fee, the Expense Reimbursement, and the Initial Bidding
                                         27                     Increment shall be allocated pro rata according to the value of the assets to be
                                         28   6
                                                  A Partial Bid shall mean a bid for less than all of the Purchased Assets.
                                                                                                 -3-
                                              109262452\V-9
                                         Case 2:18-bk-20151-ER       Doc 714 Filed 10/30/18 Entered 10/30/18 14:18:31                Desc
                                                                      Main Document Page 17 of 34


                                          1                   purchased by each Partial Bid purchaser, and (ii) in no event shall the Stalking
                                                              Horse Purchaser be entitled to more than one Break-Up Fee and/or Expense
                                          2                   Reimbursement; provided, however, that, if the Debtors cannot aggregate Partial
                                          3                   Bids so that the total value of the Partial Bids is greater than or equal to Minimum
                                                              Qualified Bid, the Partial Bid shall not constitute a Qualified Bid.
                                          4
                                                       k)     it identifies with particularity which (i) executory contracts and unexpired leases
                                          5                   the Qualified Bidder wishes to the Debtors to assume assign to it;, and (ii)
                                                              Purchased Assets, subject to purchase money liens or the like, the Qualified Bidder
                                          6                   wishes to acquire and therefore pay the associated purchase money financing;
                                          7            l)     it contains sufficient information concerning the Qualified Bidder’s ability to
                                          8                   provide adequate assurance of performance with respect to executory contracts and
                                                              unexpired leases;
                                          9
                                                       m)     it includes an acknowledgement and representation that the Qualified Bidder: (A)
                                         10                   has had an opportunity to conduct any and all required due diligence regarding the
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                              Purchased Assets prior to making its offer and that the offer is not subject to any
                                         11                   further due diligence or the need to raise capital/financing to consummate the
                                                              proposed transaction; (B) has relied solely upon its own independent review,
         DENTONS US LLP




                                         12
            (213) 623-9300




                                                              investigation and/or inspection of any documents and/or the Purchased Assets in
                                         13                   making its bid; (C) did not rely upon any written or oral statements,
                                                              representations, promises, warranties or guaranties whatsoever, whether express or
                                         14                   implied (by operation of law or otherwise), regarding the Purchased Assets or the
                                                              completeness of any information provided in connection therewith or with the
                                         15                   relevant Auction (defined below), except as expressly stated in the Purchase
                                         16                   Agreement; and (D) is not entitled to any expense reimbursement, break-up fee, or
                                                              similar type of payment in connection with its bid;
                                         17
                                                       n)     it includes evidence, in form and substance reasonably satisfactory to the Debtors,
                                         18                   of final authorization and approval from the Qualified Bidder’s board of directors
                                                              (or comparable governing body) with respect to the submission, execution,
                                         19                   delivery and closing of the Purchase Agreement;
                                         20            o)     unless it is a credit bid by a secured creditor of the Debtors made in accordance
                                         21                   with § 363(k) of the Bankruptcy Code that seeks to purchase only assets that have
                                                              been determined by the Court to be validly subject to such secured creditor’s liens,
                                         22                   it is accompanied by a (i) good faith deposit in the form of a wire transfer (to a
                                                              bank account specified by the Debtors), certified check or such other form of cash
                                         23                   or cash equivalent acceptable to the Debtors, payable to the order of the Debtors
                                                              (or such other party as the Debtors may determine) in an amount equal to
                                         24
                                                              $23,500,000.00 (the “Good Faith Deposit”); provided, however, that if the bid is a
                                         25                   Partial Bid, the Good Faith Deposit shall be in an amount equal to 10% of the
                                                              amount of the Partial Bid, which Good Faith Deposit shall, in either event, be
                                         26                   forfeited if such bidder is the Successful Bidder and breaches its obligation to
                                                              close; and (ii) if the Qualified Bidder is a secured creditor of the Debtors who
                                         27                   intends to make a credit bid (a “Credit Bid Bidder”), evidence of (a) the basis for
                                                              and property covered by such Credit Bid Bidder’s secured claim, (b) the amount of
                                         28

                                                                                              -4-
                                              109262452\V-9
                                         Case 2:18-bk-20151-ER       Doc 714 Filed 10/30/18 Entered 10/30/18 14:18:31                 Desc
                                                                      Main Document Page 18 of 34


                                          1                   such Credit Bid Bidder’s claim that is secured by the property in question, (c)
                                                              whether it is the senior secured claim on the property (x) prepetition and (y) as of
                                          2                   the date of the request to be a Qualified Bidder, as well as (d) an explanation of the
                                          3                   existence, actual or potential, of any Challenge to such Credit Bid Bidder’s
                                                              secured claim within the meaning of the Final DIP Order.
                                          4
                                                       p)     it contains a detailed description of how the Qualified Bidder intends to treat
                                          5                   current employees of the Debtors;
                                          6            q)     it is for cash and not subject to any financing contingency;
                                          7            r)     it identifies the person(s) and their title(s) who will attend the relevant Auction,
                                                              and confirms that such person(s) have authority to make binding Overbids (defined
                                          8
                                                              below) at such Auction
                                          9
                                                       s)     it contains such other information reasonably requested by the Debtors; and
                                         10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                       t)     it is received prior to the Bid Deadline.
                                         11
                                              The Debtors, in consultation with the Consultation Parties, may qualify any bid as a Qualified Bid
         DENTONS US LLP




                                         12   that meets the foregoing requirements. Notwithstanding the foregoing, the Stalking Horse
            (213) 623-9300




                                              Purchaser is deemed a Qualified Bidder and the Stalking Horse APA is deemed a Qualified Bid,
                                         13
                                              for all purposes in connection with the Bidding Process, the Auctions, and the Sale.
                                         14
                                              The Debtors shall notify the Consultation Parties, the Stalking Horse Purchaser, all Qualified
                                         15   Bidders and the Notice Parties in writing as to whether or not any bids constitute Qualified Bids
                                              (and with respect to each Qualified Bidder that submitted a bid as to whether such Qualified
                                         16   Bidder’s bid constitutes a Qualified Bid) and provide copies of the Purchase Agreements relating
                                              any such Qualified Bid to the Consultation Parties, the Stalking Horse Purchaser and
                                         17   such Qualified Bidders, and the Notice Parties no later than one (1) day following the Debtors’
                                         18   receipt of any Qualified Bids.

                                         19            D.     Bid Deadline

                                         20   A Qualified Bidder that desires to make a bid must deliver written copies of its bid to the
                                              following parties (collectively, the “Notice Parties): (i) counsel to the Debtors: Dentons US LLP,
                                         21   601 S. Figueroa Street, Suite 2500, Los Angeles, CA 90017 (Attn: Tania M. Moyron
                                              (tania.moyron@dentons.com)); (ii) the Debtors’ Investment Banker: Cain Brothers, a division of
                                         22   KeyBanc Capital Markets, 601 California Street, Suite 1505, San Francisco, CA 94108 (Attn:
                                         23   James Moloney (jmoloney@cainbrothers.com)); (iii) counsel to the Stalking Horse Purchaser:
                                              McDermott Will & Emery LLP, 2049 Century Park East, Suite 3800, Los Angeles, CA 90067
                                         24   (Attn: James F. Owens (JFowens@mwe.com)); (iv) the Office of the United States Trustee (the
                                              “U.S. Trustee”): 915 Wilshire Blvd., Suite 1850, Los Angeles, California 90017 (Attn: Hatty Yip
                                         25   (Hatty.Yip@usdoj.gov)); and (v) counsel to the Official Committee, Milbank, Tweed, Hadley &
                                              McCloy LLP, 2029 Century Park East, 33rd Floor Los Angeles, CA 90067 (Attn: Gregory A.
                                         26
                                              Bray (gbray@milbank.com); (vi) (vi) counsel to the Master Trustee and Series 2005 Bond
                                         27   Trustee: Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.,One Financial Center, Boston,
                                              Massachusetts 02111 (Attn: Daniel S. Bleck and Paul Ricotta (dsbleck@mintz.com,
                                         28   pricotta@mintz.com); and (vii) counsel to the Series 2015 and Series 2017 Notes Trustee:

                                                                                               -5-
                                              109262452\V-9
                                         Case 2:18-bk-20151-ER      Doc 714 Filed 10/30/18 Entered 10/30/18 14:18:31                 Desc
                                                                     Main Document Page 19 of 34


                                          1   Maslon, LLP, 3300 Wells Fargo Center, 90 South Seventh Street, Minneapolis, MN 55402 (Attn:
                                              Clark Whitmore), so as to be received by the Notice Parties not later than November 30, 2018, at
                                          2   4:00 p.m. (prevailing Pacific Time) for partial bids (the “Partial Bid Deadline”) or December 5,
                                          3   2018, at 4:00 p.m. (prevailing Pacific Time) for full bids (the “Bid Deadline”).

                                          4   A list of all Qualified Bids, as well as all adequate assurance information included in such bids as
                                              required by paragraph C(l) above, will be provided to Cigna (through its counsel) no later than
                                          5   December 6, 2018, at 4:00 p.m. (prevailing Pacific Time) to allow it to evaluate Qualified Bidders
                                              related to adequate assurance of future performance of the Cigna Provider Agreements (as
                                          6   defined in the Objection filed by Cigna [Docket No. 445]).
                                          7            E.     Credit Bidding
                                          8
                                              Any party with a valid, properly perfected security interest in any of the Purchased Assets (which
                                          9   is not subject to a pending Challenge within the meaning of the Final DIP Order) may credit bid
                                              for the Purchased Assets in connection with the Sale pursuant to § 363(k) of the Bankruptcy
                                         10   Code, except as otherwise limited by the Debtors for cause; provided, however, that
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                              any party seeking to credit bid may not credit bid unless such bid provides that all secured
                                         11   creditors with security interests on such Purchased Assets which is senior to such junior security
                                              interest are to be paid in cash in connection with such junior creditor’s bid
         DENTONS US LLP




                                         12
            (213) 623-9300




                                              Any credit bids made by secured creditors shall not impair or otherwise affect the Stalking Horse
                                         13   Purchaser’s entitlement to the benefits of the Bidding Procedures and related protections granted
                                              under the Bidding Procedures Order.
                                         14
                                                       F.     Evaluation of Competing Bids
                                         15
                                              A Qualified Bid will be valued based upon several factors including, without limitation: (i) the
                                         16   amount of such bid; (ii) the risks and timing associated with consummating such bid; (iii) any
                                         17   proposed revisions to the form of Stalking Horse APA; and (iv) any other factors deemed relevant
                                              by the Debtors in its reasonable discretion, in consultation with the Consultation Parties,
                                         18   including the amount of cash included in the bid.

                                         19            G.     No Qualified Bids
                                         20   If the Debtors do not receive any Qualified Bids other than the Stalking Horse APA, the Debtors
                                              will not hold an auction and the Stalking Horse Purchaser will be named the Successful Bidder
                                         21   for the Purchased Assets.
                                         22
                                              If the Debtors receive one or more qualified Partial Bids, the Debtors will determine, in
                                         23   consultation with the Consultation Parties, whether any combination of the Partial Bids can be
                                              aggregated to an amount greater than or equal to the Minimum Qualified Bid. In the event that no
                                         24   such combination of qualified Partial Bids can be aggregated, then no Partial Bids shall be
                                              deemed Qualified Bids (the “Qualified Partial Bids”).
                                         25
                                                       H.     Auction Process
                                         26
                                         27   If the Debtors receive one or more Qualified Partial Bids, the Debtors will conduct separate
                                              auctions of each asset (each, a “Partial Bid Auction”) commencing with the lowest value asset.
                                         28   Any Partial Bidder qualified to participate in the Partial Bid Auction shall be entitled to bid on

                                                                                             -6-
                                              109262452\V-9
                                         Case 2:18-bk-20151-ER       Doc 714 Filed 10/30/18 Entered 10/30/18 14:18:31                 Desc
                                                                      Main Document Page 20 of 34


                                          1   any assets in the Partial Bid Auction. The procedures below shall apply to the Partial Bid
                                              Auction, except as where otherwise indicated.
                                          2
                                              The winning bids for each asset shall be aggregated (the “Winning Partial Bidders”), and the
                                          3
                                              Winning Partial Bidders shall be permitted to participate in the Auction (as defined below) of the
                                          4   Offered Assets.

                                          5   If the Debtors receive one or more Qualified Full Bids in addition to the Stalking Horse APA, the
                                              Debtors will conduct a partial bid auction of the Offered Assets (the “Partial Bid Auction”),
                                          6   which shall be transcribed, on December 10, 2018 (the “Partial Bid Auction Date”) at 10:00 a.m.
                                              (prevailing Pacific Time) and a full bid auction of the Offered Assets (the “Full Bid Auction”),
                                          7   which shall be transcribed, on December 11, 2018 (the “Full Bid Auction Date”) at 10:00 a.m.
                                          8   (prevailing Pacific Time), at the offices of Dentons US LLP, 601 South Figueroa Street, Suite
                                              2500, Los Angeles, California 90017, or such other location as shall be timely communicated to
                                          9   all entities entitled to attend the Auction. The Auction shall be conducted in accordance with the
                                              following procedures:
                                         10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                       a)     only the Debtors, the Stalking Horse Purchaser, Qualified Bidders who have
                                         11                   timely submitted a Qualified Bid, the U.S. Trustee, and the Consultation Parties,
                                                              and their respective advisors, and other parties who request and receive authority
         DENTONS US LLP




                                         12
            (213) 623-9300




                                                              to attend the auction in advance from the Debtors may attend the Auction;
                                         13
                                                       b)     only the Stalking Horse Purchaser and the Qualified Bidders who have timely
                                         14                   submitted Qualified Bids will be entitled to make any subsequent bids at the
                                                              Auction;
                                         15
                                                       c)     each Qualified Bidder shall be required to confirm that it has not engaged in any
                                         16                   collusion with respect to the bidding or the sale;
                                         17
                                                       d)     within one (1) business day after the Bid Deadline, the Debtors will provide copies
                                         18                   of the Qualified Bid or combination of Qualified Bids which the Debtors believe in
                                                              their reasonable discretion, in consultation with the Consultation Parties (who shall
                                         19                   have been furnished with copies of the Qualified Bid(s) within twenty-four (24)
                                                              hours of their receipt by the Debtors), is the highest or otherwise best offer (the
                                         20                   “Baseline Bid”) to all Qualified Bidders and the Notice Parties;
                                         21            e)     all Qualified Bidders who have timely submitted Qualified Bids will be entitled to
                                         22                   be present for all Subsequent Bids (defined herein) at the relevant Auction and the
                                                              actual identity of each Qualified Bidder will be disclosed on the record at the
                                         23                   relevant Auction; provided that all Qualified Bidders wishing to attend the relevant
                                                              Auction must have at least one individual representative with authority to bind
                                         24                   such Qualified Bidder attending the relevant Auction in person;
                                         25            f)     the Debtors, after consultation with the Consultation Parties, may employ and
                                         26                   announce at the relevant Auction additional procedural rules that are reasonable
                                                              under the circumstances for conducting the relevant Auction, provided that such
                                         27                   rules are (i) not inconsistent with the Bidding Procedures, the Stalking Horse APA,
                                                              the Bankruptcy Code, or any order of the Court entered in connection herewith,
                                         28

                                                                                              -7-
                                              109262452\V-9
                                         Case 2:18-bk-20151-ER       Doc 714 Filed 10/30/18 Entered 10/30/18 14:18:31                 Desc
                                                                      Main Document Page 21 of 34


                                          1                   and (ii) disclosed to the Stalking Horse Purchaser and each other Qualified Bidder
                                                              at the relevant Auction;
                                          2
                                                       g)     bidding at the relevant Auction will begin with the Baseline Bid and continue in
                                          3
                                                              bidding increments to be determined in the discretion of the Debtors, in
                                          4                   consultation with the Stalking Horse Bidder and the Consultation Parties (each a
                                                              “Overbid”) which shall be made and received on an open basis, and all material
                                          5                   terms of each Overbid shall be fully disclosed to all other Qualified Bidders who
                                                              submitted Qualified Bids, as well as to the Notice Parties;
                                          6
                                                       h)     Any Qualified Bidder that fails to make an Overbid in any round of bidding shall
                                          7                   be disqualified from participating in any subsequent round of bidding;
                                          8
                                                       i)     The initial Overbid, if any, shall provide for total consideration to Debtors with a
                                          9                   value that exceeds the value of the consideration under the Baseline Bid by an
                                                              incremental amount that is not less than the sum of the Bid Protections.
                                         10                   Additional consideration in excess of the amount set forth in the respective
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                              Baseline Bid must include: (1) cash or (2) in the case of a Qualified Bidder that
                                         11                   has a valid and perfected lien (not subject to a Challenge within the meaning the
                                                              Final DIP Order) on any assets of Debtors’ estates, a credit bid of up to the full
         DENTONS US LLP




                                         12
            (213) 623-9300




                                                              amount of such Qualified Bidder’s allowed perfected lien, subject to § 363(k) of
                                         13                   the Bankruptcy Code and any other restrictions set forth herein; and

                                         14            j)     After the first round of bidding and at the conclusion of each subsequent round of
                                                              bidding, the Debtors, after consultation with the Consultation Parties, shall
                                         15                   announce the bid that they believe to be the highest or otherwise better offer (the
                                                              “Prevailing Highest Bid”). Debtors shall describe to all Qualified Bidders the
                                         16
                                                              material terms of any Overbid designated as the Prevailing Highest Bid as well as
                                         17                   the value attributable by Debtors to such Prevailing Highest Bid. A round of
                                                              bidding will conclude after each participating Qualified Bidder has had the
                                         18                   opportunity to submit an Overbid with full knowledge of the Prevailing Highest
                                                              Bid. Except as specifically set forth herein, for the purpose of evaluating the value
                                         19                   of the consideration provided by Overbids, the Debtors will give effect to the
                                                              Break-Up Fee payable to the Stalking Horse Purchaser as well as any additional
                                         20
                                                              liabilities or Cure Amounts (defined herein) to be assumed by the Stalking Horse
                                         21                   Purchaser or a Qualified Bidder, as applicable, and any additional costs which may
                                                              be imposed on the Debtors.
                                         22
                                                       I.     Selection of Successful Bid
                                         23
                                              Prior to the conclusion of the relevant Auction, the Debtors, in consultation with the Consultation
                                         24   Parties, will review and evaluate each Qualified Bid in accordance with the procedures set forth
                                         25   herein and determine which offer or offers are the highest or otherwise best from among the
                                              Qualified Bidders submitted at the relevant Auction (one or more such bids, collectively the
                                         26   “Successful Bid” and the bidder(s) making such bid, collectively, the “Successful Bidder”), and
                                              communicate to the Qualified Bidders the identity of the Successful Bidder and the details of the
                                         27   Successful Bid. The determination of the Successful Bid by the Debtors at the conclusion of the
                                              relevant Auction shall be subject to approval by the Court.
                                         28

                                                                                              -8-
                                              109262452\V-9
                                         Case 2:18-bk-20151-ER      Doc 714 Filed 10/30/18 Entered 10/30/18 14:18:31                Desc
                                                                     Main Document Page 22 of 34


                                          1   Unless otherwise agreed to by the Debtors and the Successful Bidder, within two (2) business
                                              days after the conclusion of the relevant Auction, the Successful Bidder shall complete and
                                          2   execute all agreements, contracts, instruments, and other documents evidencing and containing
                                          3   the terms and conditions upon which the Successful Bid was made. Within forty-eight (48) hours
                                              following the conclusion of the relevant Auction, the Debtors shall file a notice identifying the
                                          4   Successful Bidder(s) with the Court and shall serve such notice by fax, email, or if neither is
                                              available, by overnight mail to all counterparties whose contracts are to be assumed and assigned.
                                          5
                                              The Debtors will sell the Offered Assets to the Successful Bidder pursuant to the terms of the
                                          6   Successful Bid upon the approval of such Successful Bid by the Court at the Sale Hearing and
                                              satisfaction of any other closing conditions set forth in the Successful Bidder’s Purchase
                                          7
                                              Agreement.
                                          8
                                                       J.     Return of Deposits
                                          9
                                              All Good Faith Deposits shall be returned to each Qualified Bidder not selected by the Debtors as
                                         10   the Successful Bidder or the Back-Up Bidder no later than five (5) business days following the
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                              conclusion of the Sale Hearing.
                                         11
                                                       K.     Back-Up Bidder
         DENTONS US LLP




                                         12
            (213) 623-9300




                                         13   If an Auction is conducted, the Qualified Bidder or Qualified Bidders with the next highest or
                                              otherwise best Qualified Bid, as determined by the Debtors in the exercise of their business
                                         14   judgment, in consultation with the Consultation Parties, at the relevant Auction shall be required
                                              to serve as a back-up bidder (the “Back-Up Bidder”) and keep such bid open and irrevocable until
                                         15   the later of (i) thirty (30) days after the Sale Hearing or (ii) approval of the Qualified Bidders’
                                              purchase by the California Attorney General, if necessary. If the Successful Bidder fails to
                                         16   consummate the approved sale because of a breach or failure to perform on the part of such
                                         17   Successful Bidder, the Back-Up Bidder will be deemed to be the new Successful Bidder, and the
                                              Debtors will be authorized, but not required, to consummate the sale with the Back-Up Bidder
                                         18   without further order of the Court.

                                         19            L.     Break-Up Fee
                                         20   In recognition of this expenditure of time, energy, and resources, the Debtors have agreed that if
                                              the Stalking Horse Purchaser is not the Successful Bidder as to the Purchased Assets, the Debtors
                                         21   will pay the Stalking Horse Purchaser at closing of the sale of the Purchased Assets the Break-Up
                                         22   Fee and the Expense Reimbursement, which shall be comprised of (i) an amount in cash equal to
                                              $9,400,000.00, and (ii) any reasonably documented, reasonable costs and expenses incurred by
                                         23   Stalking Horse Purchaser related to its due diligence, and pursuing, negotiating, and documenting
                                              the Sale in an amount of up to $2,350,000; provided, however, that the total of the Expense
                                         24   Reimbursement and Break-Up Fee will not exceed $11,750,000. The Break-Up Fee and the
                                              Expense Reimbursement shall be payable at closing of the sale from the sale proceeds. For the
                                         25
                                              avoidance of doubt, neither the Break-Up Fee nor the Expense Reimbursement shall become
                                         26   payable until such time as (i) the 45-day due diligence period granted to the Stalking Horse
                                              Purchaser by § 8.19 of the Stalking Horse APA has expired or been waived by the Stalking Horse
                                         27   Purchaser; and (ii) the condition precedent set forth in § 8.15 of the Stalking Horse APA with
                                              respect to the consent of Santa Clara County has been satisfied or waived by the Stalking Horse
                                         28

                                                                                             -9-
                                              109262452\V-9
                                         Case 2:18-bk-20151-ER        Doc 714 Filed 10/30/18 Entered 10/30/18 14:18:31               Desc
                                                                       Main Document Page 23 of 34


                                          1   Purchaser. The Break-Up Fee and the Expense Reimbursement shall be payable at closing of the
                                              sale from the sale proceeds.
                                          2

                                          3   If the Stalking Horse APA is terminated because the Stalking Horse Purchaser is not selected as
                                              the Successful Bidder or the Back-Up Bidder at relevant Auction (or the Stalking Horse
                                          4   Purchaser is selected as the Back-Up Bidder but the sale of the Purchased Assets is consummated
                                              and closed with another entity), the Debtors shall pay to the Stalking Horse Purchaser the Break-
                                          5   Up Fee and Expense Reimbursement by wire transfer of immediately available funds
                                              immediately, and contemporaneous with, the closing of the sale of the Purchased Assets from the
                                          6   first cash proceeds thereof. The Break-Up Fee and Expense Reimbursement shall constitute an
                                          7   administrative expense claim with priority under § 507(a) of the Bankruptcy Code in favor of the
                                              Stalking Horse Purchaser. If the Debtors fail to timely pay such amounts due to the Stalking
                                          8   Horse Purchaser, the Debtors shall also pay the costs and expenses (including reasonable legal
                                              fees and expenses) incurred by the Stalking Horse Purchaser in connection with any action or
                                          9   proceeding taken to collect payment of such amounts; provided, however, to the extent any
                                              portion of the Expense Reimbursement is being contested in good faith, the Debtors shall (a)
                                         10
                                              promptly pay the undisputed portion of the expense claimed by the Stalking Horse Purchaser, and
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11   (b) set aside the disputed portion of such expense in a separate interest bearing account for the
                                              sole benefit of Stalking Horse Purchaser pending the resolution of such dispute. If no alternative
         DENTONS US LLP




                                         12   transaction closes, the Break-Up Fee and Expense Reimbursement will not be due or paid but the
            (213) 623-9300




                                              Stalking Horse Purchaser’s Deposit shall be returned to it within thirty (30) days after the
                                         13   conclusion of the relevant Auction in which the Stalking Horse Purchaser is not selected as the
                                              Successful Bidder.
                                         14

                                         15   III.     Sale Hearing

                                         16   The Debtors will seek entry of the Sale Order from the Court at the Sale Hearing to begin at
                                              10:00 a.m. Pacific Time on December 18, 2018 2:00 p.m. Pacific Time on December 19, 2018
                                         17   (or at another date and time convenient to the Court) to approve and authorize the sale transaction
                                              to the Successful Bidder(s) on terms and conditions determined in accordance with the Bidding
                                         18   Procedures. The Debtors may submit and present such additional evidence, as they may deem
                                              necessary, at the Sale Hearing demonstrating that the Sale is fair, reasonable, and in the best
                                         19
                                              interest of the Debtors’ estates and all interested parties, and satisfies the standards necessary to
                                         20   approve a sale of the Purchased Assets.”

                                         21   IV.     Sale Order

                                         22   The Sale Order will provide Court approval of (i) the Sale to the Successful Bidder, free and clear
                                              of all liens, claims, interests, and encumbrances pursuant to § 363 of the Bankruptcy Code, with
                                         23   the proceeds of the Sale deposited in accordance with Paragraph 4 of the Final DIP Order, with
                                         24   all liens, claims, interests, and encumbrances to attach to the sale proceeds with the same validity
                                              and in the same order of priority as they attached to the Purchased Assets prior to the Sale,
                                         25   including, without limitation, the liens and security interests of the DIP Lender and each of the
                                              Prepetition Secured Creditors under the relevant agreements, applicable law and the Final DIP
                                         26   Order, and (ii) the assumption by the Debtors and assignment to the Successful Bidder of the
                                              Assumed Executory Contracts and Leases pursuant to § 365 of the Bankruptcy Code.
                                         27

                                         28

                                                                                             - 10 -
                                              109262452\V-9
                                         Case 2:18-bk-20151-ER       Doc 714 Filed 10/30/18 Entered 10/30/18 14:18:31               Desc
                                                                      Main Document Page 24 of 34


                                          1   VII.     Reservation
                                          2   The Debtors reserve the right, as they may determine in their discretion and in accordance with
                                              their business judgment to be in the best interest of their estates, in consultation with their
                                          3
                                              professionals and the Consultation Parties to: (i) modify the Bidding Procedures to discontinue
                                          4   incremental bidding and then require that any and all bidders or potential purchasers to submit
                                              their sealed, highest and best offer for the Offered Assets; (ii) determine which Qualified Bid is
                                          5   the highest or otherwise best bid and which is the next highest or otherwise best bid; (iii) waive
                                              terms and conditions set forth herein with respect to all potential bidders; (iv) impose additional
                                          6   terms and conditions with respect to all potential bidders; (v) extend the deadlines set forth
                                              herein; (vi) continue or cancel an Auction and/or Sale Hearing in open court without further
                                          7
                                              notice; and (vii) implement additional procedural rules that the Debtors determine, in their
                                          8   reasonable business judgment and in consultation with their professionals and the Official
                                              Committee, will better promote the goals of the bidding process; provided that such modifications
                                          9   are (a) not inconsistent with the Bidding Procedures Order, the Bidding Procedures, the
                                              Bankruptcy Rules, the Bankruptcy Code, or any Order of the Bankruptcy Court entered in
                                         10   connection herewith; and (b) disclosed to each Qualified Bidder participating in the Auction.
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
         DENTONS US LLP




                                         12
            (213) 623-9300




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20
                                         21

                                         22

                                         23

                                         24

                                         25

                                         26
                                         27

                                         28

                                                                                            - 11 -
                                              109262452\V-9
                                         Case 2:18-bk-20151-ER        Doc 714 Filed 10/30/18 Entered 10/30/18 14:18:31               Desc
                                                                       Main Document Page 25 of 34


                                          1                                                 Exhibit 2
                                          2                                             (Proposed Dates)
                                          3       •   Service of Bidding Procedures Order,              October 26, 2018
                                          4           Procedure Notice, and Notice of Sale
                                                      Hearing:
                                          5
                                                  •   Service of General Assumption/Cure Notice:        November 12, 2018
                                          6
                                                  •   Assumption/Cure Objection Deadline:               November 29, 2018, at 4:00 p.m. (Pacific
                                          7                                                             Time)
                                          8       •   Partial Bid Deadline                              November 30, 2018, at 4:00 p.m. (Pacific
                                                                                                        Time)
                                          9

                                         10       •   Bid Deadline:                                     December 5, 2018, at 4:00 p.m. (Pacific
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                                                                        Time)
                                         11
                                                  •   Partial Bid Auction:                              December 10, 2018, at 10:00 a.m.
         DENTONS US LLP




                                         12                                                             (Pacific Time)
            (213) 623-9300




                                         13       •   Full Bid Auction:                                 December 11, 2018, at 10:00 a.m.
                                                                                                        (Pacific Time)
                                         14

                                         15       •   Notice of Results of Auction &                    December 12, 2018, at 10:00 a.m.
                                                      Memorandum                                        (Pacific Time)7
                                         16
                                                  •   Sale Objection Deadline:                          December 14, 2018, at 12:00 p.m.
                                         17                                                             (Pacific Time)
                                         18       •   Deadline to Objection To Assumption and           December 14, 2018, at 12:00 p.m.
                                                      Assignment:                                       (Pacific Time)
                                         19

                                         20       •   Sale Hearing:                                     December 18, 2018, at 10:00 a.m.
                                                                                                        December 19, 2018, at 2:00 p.m. (Pacific
                                         21                                                             Time)

                                         22            PLEASE NOTE that if any of the Successful Bidders is not the Stalking Horse
                                                  Purchaser, any counterparty to an Assumed Executory Contract may raise an objection to the
                                         23       assumption and assignment of the Assumed Executory Contract solely with respect to such
                                                  Successful Bidder’s ability to provide adequate assurance of future performance under the
                                         24
                                                  Assumed Executory Contract at the Sale Hearing, or any time before the Sale Hearing.
                                         25

                                         26
                                         27

                                         28
                                              7
                                                  This date shall be extended if the Full Bid Auction is not completed by December 11, 2018.
                                              109262452\V-4
                                         Case 2:18-bk-20151-ER   Doc 714 Filed 10/30/18 Entered 10/30/18 14:18:31   Desc
                                                                  Main Document Page 26 of 34


                                          1

                                          2

                                          3

                                          4

                                          5

                                          6

                                          7

                                          8

                                          9

                                         10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
         DENTONS US LLP




                                         12
            (213) 623-9300




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20
                                         21

                                         22

                                         23

                                         24

                                         25

                                         26
                                         27

                                         28

                                                                                    -2-
                                              109262452\V-9
                                         Case 2:18-bk-20151-ER        Doc 714 Filed 10/30/18 Entered 10/30/18 14:18:31          Desc
                                                                       Main Document Page 27 of 34


                                          1                                                   Exhibit 3
                                          2                                           (Procedures Notice)
                                          3                        UNITED STATES BANKRUPTCY COURT
                                                          CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                          4
                                              In re                                            Lead Case No. 2:18-bk-20151-ER
                                          5
                                              VERITY HEALTH SYSTEM OF                          Jointly Administered With:
                                          6   CALIFORNIA, INC., et al.,                        Case No. 2:18-bk-20162-ER
                                                                                               Case No. 2:18-bk-20163-ER
                                          7           Debtors and Debtors In Possession.       Case No. 2:18-bk-20164-ER
                                                                                               Case No. 2:18-bk-20165-ER
                                          8                                                    Case No. 2:18-bk-20167-ER
                                               Affects All Debtors                            Case No. 2:18-bk-20168-ER
                                          9                                                    Case No. 2:18-bk-20169-ER
                                               Affects Verity Health System of                Case No. 2:18-bk-20171-ER
                                         10     California, Inc.                               Case No. 2:18-bk-20172-ER
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                               Affects O’Connor Hospital                      Case No. 2:18-bk-20173-ER
                                         11    Affects Saint Louise Regional Hospital         Case No. 2:18-bk-20175-ER
                                               Affects St. Francis Medical Center             Case No. 2:18-bk-20176-ER
         DENTONS US LLP




                                         12    Affects St. Vincent Medical Center             Case No. 2:18-bk-20178-ER
            (213) 623-9300




                                               Affects Seton Medical Center                   Case No. 2:18-bk-20179-ER
                                         13    Affects O’Connor Hospital Foundation           Case No. 2:18-bk-20180-ER
                                               Affects Saint Louise Regional Hospital         Case No. 2:18-bk-20181-ER
                                         14     Foundation
                                               Affects St. Francis Medical Center of
                                         15     Lynwood Foundation
                                               Affects St. Vincent Foundation
                                         16    Affects St. Vincent Dialysis Center, Inc.
                                               Affects Seton Medical Center Foundation
                                         17    Affects Verity Business Services
                                               Affects Verity Medical Foundation
                                         18    Affects Verity Holdings, LLC
                                               Affects De Paul Ventures, LLC
                                         19    Affects De Paul Ventures - San Jose
                                                Dialysis, LLC
                                         20
                                                         Debtors and Debtors In Possession.
                                         21

                                         22                                NOTICE OF SALE PROCEDURES,
                                                                         AUCTION DATE, AND SALE HEARING
                                         23

                                         24           PLEASE TAKE NOTICE that on October 1, 2018, the above-captioned debtors and
                                              debtors in possession (the “Debtors”) filed the Debtors’ Notice of Motion and Motion for the
                                         25   Entry of (I) an Order (1) Approving Form of Asset Purchase Agreement for Stalking Horse
                                              Bidder and for Prospective Overbidders to Use, (2) Approving Auction Sale Format, Bidding
                                         26   Procedures and Stalking Horse Bid Protections, (3) Approving Form of Notice to be Provided to
                                              Interested Parties, (4) Scheduling a Hearing to Consider Approval of the Sale to the Highest
                                         27   Bidder, (5) Approving Procedures Related to the Assumption of Certain Executory Contracts and
                                         28   Unexpired Leases; and (II) an Order (A) Authorizing the Sale of Property Free and Clear of All

                                              109262452\V-4
                                         Case 2:18-bk-20151-ER      Doc 714 Filed 10/30/18 Entered 10/30/18 14:18:31                 Desc
                                                                     Main Document Page 28 of 34


                                          1   Claims, Liens and Encumbrances (the “Motion”).8 The Debtors seek, among other things, to sell
                                              all assets of O’Connor Hospital and Saint Louise Regional Hospital (excluding cash, A/R and
                                          2   causes of action) (the “Purchased Assets”) to the successful bidder(s) (the “Successful Bidder”),
                                          3   at an auction free and clear of all liens, claims, encumbrances and other interests pursuant to §§
                                              363 and 365 of the Bankruptcy Code.
                                          4
                                                     PLEASE TAKE FURTHER NOTICE that, on [DATE], the Bankruptcy Court entered
                                          5   an order (the “Bidding Procedures Order”) approving the Motion and the bidding procedures (the
                                              “Bidding Procedures”), which set the key dates and times related to the Sale of the Offered
                                          6   Assets. All interested bidders should carefully read the Bidding Procedures Order and the
                                              Bidding Procedures. To the extent that there are any inconsistencies between the Bidding
                                          7
                                              Procedures Order (including the Bidding Procedures) and the summary description of its terms
                                          8   and conditions contained in this Notice, the terms of the Bidding Procedures Order shall control.

                                          9           PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Bidding
                                              Procedures, a partial bid auction (the “Partial Bid Auction”) to sell the Offered Assets will be
                                         10   conducted on December 10, 2018 at 10:00 a.m. (prevailing Pacific Time) at the offices of
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                              Dentons US LLP, 601 South Figueroa Street, Suite 2500, Los Angeles, California 90017, or at
                                         11
                                              such other location as shall be identified in a notice filed with the Bankruptcy Court at least 24
                                              hours before the Partial Bid Auction. Within forty-eight (48) hours of the conclusion of the
         DENTONS US LLP




                                         12
            (213) 623-9300




                                              Partial Bid Auction, the Debtors shall file a notice with the Bankruptcy Court identifying the
                                         13   Successful Bidder.

                                         14           PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Bidding
                                              Procedures, a fill bid auction (the “Full Bid Auction”) to sell the Offered Assets will be conducted
                                         15   on December 11, 2018 at 10:00 a.m. (prevailing Pacific Time) at the offices of Dentons US
                                         16   LLP, 601 South Figueroa Street, Suite 2500, Los Angeles, California 90017, or at such other
                                              location as shall be identified in a notice filed with the Bankruptcy Court at least 24 hours before
                                         17   the Full Bid Auction. Within forty-eight (48) hours of the conclusion of the Full Bid Auction, the
                                              Debtors shall file a notice with the Bankruptcy Court identifying the Successful Bidder.
                                         18
                                                       PLEASE TAKE FURTHER NOTICE that a hearing will be held to approve the sale of
                                         19   the Offered Assets to the Successful Bidder (the “Sale Hearing”) before the Honorable Ernest
                                              Robles, United States Bankruptcy Judge, United States Bankruptcy Court for the Central District
                                         20
                                              of California, 255 E. Temple St., Los Angeles, California 90012 , Courtroom 1568, on December
                                         21   18, 2018, at 10:00 a.m. December 19, 2018, at 2:00 p.m. (prevailing Pacific Time), or at such
                                              time thereafter as counsel may be heard or at such other time as the Bankruptcy Court may
                                         22   determine. The Sale Hearing may be adjourned from time to time without further notice to
                                              creditors or parties in interest other than by announcement of the adjournment in open court on
                                         23   the date scheduled for the Sale Hearing. Objections to the Sale shall be filed with the Bankruptcy
                                         24   Court and served so as to be received no later than 12:00 p.m. (prevailing Pacific Time) on
                                              December 14, 2018 by: (i) counsel to the Debtors: Dentons US LLP, 601 S. Figueroa Street,
                                         25   Suite 2500, Los Angeles, CA 90017 (Attn: Samuel R. Maizel (samuel.maizel@dentons.com));
                                              (ii) the Debtors’ Investment Banker: Cain Brothers, a division of KeyBanc Capital Markets, 601
                                         26   California Street, Suite 1505, San Francisco, CA               94108 (Attn: James Moloney
                                         27
                                              8
                                                  Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the
                                         28       Motion.
                                                                                             -2-
                                              109262452\V-9
                                         Case 2:18-bk-20151-ER      Doc 714 Filed 10/30/18 Entered 10/30/18 14:18:31             Desc
                                                                     Main Document Page 29 of 34


                                          1   (jmoloney@cainbrothers.com)); (iii) counsel to the Stalking Horse Purchaser: McDermott Will &
                                              Emery LLP, 2049 Century Park East, Suite 3800, Los Angeles, CA 90067 (Attn: James F. Owens
                                          2   (JFowens@mwe.com)); (iv) the Office of the United States Trustee (the “U.S. Trustee”): 915
                                          3   Wilshire Blvd., Suite 1850, Los Angeles, California 90017 (Attn: Hatty Yip
                                              (Hatty.Yip@usdoj.gov)); and (v) counsel to the Official Committee, : Milbank, Tweed, Hadley &
                                          4   McCloy LLP, 2029 Century Park East, 33rd Floor Los Angeles, CA 90067 (Attn: Gregory A.
                                              Bray (gbray@milbank.com) (collectively, the “Notice Parties”).
                                          5
                                                      PLEASE TAKE FURTHER NOTICE that this Notice of the Auction and Sale Hearing
                                          6   is subject to the full terms and conditions of the Motion, Bidding Procedures Order and Bidding
                                              Procedures, which Bidding Procedures Order shall control in the event of any conflict, and the
                                          7
                                              Debtors encourage parties in interest to review such documents in their entirety. Any party that
                                          8   has not received a copy of the Motion or the Bidding Procedures Order that wishes to obtain a
                                              copy of the Motion, the Bidding Procedures Order (including all exhibits thereto), the Bidding
                                          9   Procedures, and the Stalking Horse APA, may make such a request in writing to Dentons US
                                              LLP, Attn: Samuel R. Maizel, 601South Figueroa Street, Suite 2500, Los Angeles, CA 90017 or
                                         10   by emailing samuel.maizel@dentons.com or by calling (213) 892-2910.
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
         DENTONS US LLP




                                         12
            (213) 623-9300




                                              Dated: October ___, 2018                        DENTONS US LLP
                                         13          Los Angeles, California                  Samuel R. Maizel
                                                                                              Tania M. Moyron
                                         14                                                   601 S. Figueroa Street
                                                                                              Suite 2500
                                         15                                                   Los Angeles, California 90017
                                                                                              Tel: 213.623.9300
                                         16                                                   Fax: 213.623.9924
                                                                                              Email: samuel.maizel@dentons.com
                                         17
                                                                                              Proposed Attorneys for Debtors
                                         18                                                   and Debtors-in-Possession
                                         19

                                         20
                                         21

                                         22

                                         23

                                         24

                                         25

                                         26
                                         27

                                         28

                                                                                            -3-
                                              109262452\V-9
                                         Case 2:18-bk-20151-ER        Doc 714 Filed 10/30/18 Entered 10/30/18 14:18:31          Desc
                                                                       Main Document Page 30 of 34


                                          1                                                   Exhibit 4
                                          2                                                 (Cure Notice)
                                          3                        UNITED STATES BANKRUPTCY COURT
                                                          CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                          4
                                              In re                                            Lead Case No. 2:18-bk-20151-ER
                                          5
                                              VERITY HEALTH SYSTEM OF                          Jointly Administered With:
                                          6   CALIFORNIA, INC., et al.,                        Case No. 2:18-bk-20162-ER
                                                                                               Case No. 2:18-bk-20163-ER
                                          7           Debtors and Debtors In Possession.       Case No. 2:18-bk-20164-ER
                                                                                               Case No. 2:18-bk-20165-ER
                                          8                                                    Case No. 2:18-bk-20167-ER
                                               Affects All Debtors                            Case No. 2:18-bk-20168-ER
                                          9                                                    Case No. 2:18-bk-20169-ER
                                               Affects Verity Health System of                Case No. 2:18-bk-20171-ER
                                         10     California, Inc.                               Case No. 2:18-bk-20172-ER
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                               Affects O’Connor Hospital                      Case No. 2:18-bk-20173-ER
                                         11    Affects Saint Louise Regional Hospital         Case No. 2:18-bk-20175-ER
                                               Affects St. Francis Medical Center             Case No. 2:18-bk-20176-ER
         DENTONS US LLP




                                         12    Affects St. Vincent Medical Center             Case No. 2:18-bk-20178-ER
            (213) 623-9300




                                               Affects Seton Medical Center                   Case No. 2:18-bk-20179-ER
                                         13    Affects O’Connor Hospital Foundation           Case No. 2:18-bk-20180-ER
                                               Affects Saint Louise Regional Hospital         Case No. 2:18-bk-20181-ER
                                         14     Foundation
                                               Affects St. Francis Medical Center of
                                         15     Lynwood Foundation
                                               Affects St. Vincent Foundation
                                         16    Affects St. Vincent Dialysis Center, Inc.
                                               Affects Seton Medical Center Foundation
                                         17    Affects Verity Business Services
                                               Affects Verity Medical Foundation
                                         18    Affects Verity Holdings, LLC
                                               Affects De Paul Ventures, LLC
                                         19    Affects De Paul Ventures - San Jose
                                                Dialysis, LLC
                                         20
                                                         Debtors and Debtors In Possession.
                                         21

                                         22                   NOTICE TO COUNTERPARTIES TO EXECUTORY CONTRACTS
                                                                     AND UNEXPIRED LEASES OF THE DEBTORS
                                         23
                                                                      THAT MAY BE ASSUMED AND ASSIGNED
                                         24
                                                      PLEASE TAKE NOTICE that on October 1, 2018, the above-captioned debtors and
                                         25   debtors in possession (the “Debtors”) filed the Debtors’ Notice of Motion and Motion for the
                                              Entry of (I) an Order (1) Approving Form of Asset Purchase Agreement for Stalking Horse
                                         26   Bidder and for Prospective Overbidders to Use, (2) Approving Auction Sale Format, Bidding
                                              Procedures and Stalking Horse Bid Protections, (3) Approving Form of Notice to be Provided to
                                         27   Interested Parties, (4) Scheduling a Hearing to Consider Approval of the Sale to the Highest
                                         28   Bidder, (5) Approving Procedures Related to the Assumption of Certain Executory Contracts and

                                              109262452\V-4
                                         Case 2:18-bk-20151-ER      Doc 714 Filed 10/30/18 Entered 10/30/18 14:18:31                Desc
                                                                     Main Document Page 31 of 34


                                          1   Unexpired Leases; and (II) an Order (A) Authorizing the Sale of Property Free and Clear of All
                                              Claims, Liens and Encumbrances (the “Motion”).9
                                          2
                                                      PLEASE TAKE FURTHER NOTICE that, on [DATE], the Court entered an Order (the
                                          3
                                              “Bidding Procedures Order”) approving, among other things, the Bidding Procedures requested in
                                          4   the Motion, which Bidding Procedures Order governs (i) the bidding process for the sale of
                                              certain assets (the “Purchased Assets”) of the Debtors and (ii) procedures for the assumption and
                                          5   assignment of certain of the Debtors’ executory contracts and unexpired leases.
                                          6           PLEASE TAKE FURTHER NOTICE that the Motion also seeks Court approval of the
                                              sale (the “Sale”) of the Offered Assets to the Successful Bidder(s), free and clear of all liens,
                                          7   claims, interests and encumbrances pursuant to § 363 of the Bankruptcy Code, including the
                                          8   assumption by the Debtors and assignment to the buyer(s) of certain executory contracts and
                                              unexpired leases pursuant to § 365 of the Bankruptcy Code (the “Assumed Executory
                                          9   Contracts”), with such liens, claims, interests and encumbrances to attach to the proceeds of the
                                              Sale with the same priority, validity and enforceability as they had prior to such Sale. Within
                                         10   forty eight (48) hours following the conclusion of the Auction, the Debtors shall file a notice
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                              identifying the Successful Bidder(s) with the Bankruptcy Court and serve such notice by fax,
                                         11
                                              email or overnight mail to all counterparties whose contracts are to be assumed and assigned.
                                              Any counterparty to an Assumed Executory Contract that wishes to receive such notice by email
         DENTONS US LLP




                                         12
            (213) 623-9300




                                              or fax, must provide their email address or fax number to Dentons US LLP, Attn: Samuel R.
                                         13   Maizel by emailing samuel.maizel@dentons.com or calling (213) 892-2910 before the Auction.

                                         14           PLEASE TAKE FURTHER NOTICE that an evidentiary hearing (the “Sale Hearing”)
                                              to approve the Sale and authorize the assumption and assignment of the Assumed Executory
                                         15   Contracts will be held on December 18, 2018, at 10:00 a.m. December 19, 2018 at 2:00 p.m.
                                         16   (prevailing Pacific Time), before the United States Bankruptcy Court for the Central District of
                                              California, 255 E. Temple St., Los Angeles, California 90012 , Courtroom 1568. The Sale
                                         17   Hearing may be adjourned from time to time without further notice to creditors or parties in
                                              interest other than by announcement of the adjournment in open court on the date scheduled for
                                         18   the Sale Hearing.
                                         19          PLEASE TAKE FURTHER NOTICE that, consistent with the Bidding Procedures
                                              Order, the Debtors may seek to assume an executory contract or unexpired lease to which you
                                         20
                                              may be a party. The Assumed Executory Contract(s) are described on Exhibit A attached to this
                                         21   Notice. The amount shown on Exhibit A hereto as the “Cure Amount” is the amount, if any,
                                              which the Debtors assert is owed to cure any defaults existing under the Assumed Executory
                                         22   Contract.
                                         23           PLEASE TAKE FURTHER NOTICE that if you disagree with the Cure Amount
                                              shown for the Assumed Executory Contract(s) on Exhibit A to which you are a party, you must
                                         24
                                              file in writing with the United States Bankruptcy Court for the Central District of California, 255
                                         25   E. Temple St., Los Angeles, California 90012, an objection on or before November 29, 2018 at
                                              4:00 p.m. (prevailing Pacific Time). Any objection must set forth the specific default or
                                         26   defaults alleged and set forth any cure amount as alleged by you. If a contract or lease is assumed
                                              and assigned pursuant to a Court order approving same, then unless you properly file and serve an
                                         27
                                              9
                                                  Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the
                                         28       Motion.
                                                                                             -2-
                                              109262452\V-9
                                         Case 2:18-bk-20151-ER        Doc 714 Filed 10/30/18 Entered 10/30/18 14:18:31                 Desc
                                                                       Main Document Page 32 of 34


                                          1   objection to the Cure Amount contained in this Notice, you will receive at the time of the closing
                                              of the sale (or as soon as reasonably practicable thereafter), the Cure Amount set forth herein, if
                                          2   any. Any counterparty to an Assumed Executory Contract that fails to timely file and serve an
                                          3   objection to the Cure Amounts shall be forever barred from asserting that a Cure Amount is owed
                                              in an amount in excess of the amount, if any, set forth in the attached Exhibit A.
                                          4
                                                     PLEASE TAKE FURTHER NOTICE that if you have any other objection to the
                                          5   Debtors’ assumption and assignment of the Assumed Executory Contract (including an objection
                                              based on adequate assurance of future performance by the Stalking Horse Purchaser 10 under the
                                          6   Assumed Executory Contract) to which you may be a party, you also must file that objection in
                                              writing no later than 12:00 p.m. (prevailing Pacific Time) on December 14, 2018 provided,
                                          7
                                              however, that if any Successful Bidder is not the Stalking Horse Purchaser, any counterparty to an
                                          8   Assumed Executory Contract may raise an objection to the assumption and assignment of the
                                              Assumed Executory Contract solely with respect to such Successful Bidder’s ability to provide
                                          9   adequate assurance of future performance under the Assumed Executory Contract at the Sale
                                              Hearing, or any time before the Sale Hearing.
                                         10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                      PLEASE TAKE FURTHER NOTICE that any objection you may file must be served
                                         11
                                              so as to be received by the following parties by the applicable objection deadline date and time (i)
                                              counsel to the Debtors: Dentons US LLP, 601 S. Figueroa Street, Suite 2500, Los Angeles, CA
         DENTONS US LLP




                                         12
            (213) 623-9300




                                              90017 (Attn: Samuel R. Maizel (samuel.maizel@dentons.com)); (ii) the Debtors’ Investment
                                         13   Banker: Cain Brothers, a division of KeyBanc Capital Markets, 601 California Street, Suite 1505,
                                              San Francisco, CA 94108 (Attn: James Moloney (jmoloney@cainbrothers.com)); (iii) counsel to
                                         14   the Stalking Horse Purchaser: McDermott Will & Emery LLP, 2049 Century Park East, Suite
                                              3800, Los Angeles, CA 90067 (Attn: James F. Owens (JFowens@mwe.com)); (iv) the Office of
                                         15
                                              the United States Trustee (the “U.S. Trustee”): 915 Wilshire Blvd., Suite 1850, Los Angeles,
                                         16   California 90017 (Attn: Hatty Yip (Hatty.Yip@usdoj.gov)); and (v) counsel to the Official
                                              Committee, : Milbank, Tweed, Hadley & McCloy LLP, 2029 Century Park East, 33rd Floor Los
                                         17   Angeles, CA 90067 (Attn: Gregory A. Bray (gbray@milbank.com) (collectively, the “Notice
                                              Parties”).
                                         18
                                                      PLEASE TAKE FURTHER NOTICE that the Successful Bidder shall be responsible
                                         19   for satisfying any requirements regarding adequate assurance of future performance that may be
                                         20   imposed under §§ 365(b) and (f) of the Bankruptcy Code, 11 U.S.C. § 101, et seq., in connection
                                              with the proposed assignment of any Assumed Executory Contract. The Court shall make its
                                         21   determinations concerning adequate assurance of future performance under the Assumed
                                              Executory Contracts pursuant to 11 U.S.C. §§ 365(b) and (f) at the Sale Hearing.
                                         22
                                                     PLEASE TAKE FURTHER NOTICE that, in the event that the Debtors and the
                                         23   counterparty cannot resolve the Cure Amount, the Debtors shall segregate from the proceeds of
                                         24   sale any disputed Cure Amounts (“Disputed Cure Amounts”) pending the resolution of any such
                                              disputes by the Court or mutual agreement of the parties. Assumption Objections may be
                                         25   resolved by the Court at the Sale Hearing, or at a separate hearing either before or after the Sale
                                              Hearing.
                                         26
                                         27
                                              10
                                                   The Stalking Horse Purchaser is the County of Santa Clara, a political subdivision of the State of
                                         28        California.
                                                                                               -3-
                                              109262452\V-9
                                         Case 2:18-bk-20151-ER        Doc 714 Filed 10/30/18 Entered 10/30/18 14:18:31                  Desc
                                                                       Main Document Page 33 of 34


                                          1           PLEASE TAKE FURTHER NOTICE that, except to the extent otherwise provided in
                                              the Purchase Agreement with the Successful Bidder(s), pursuant to § 365(k) of the Bankruptcy
                                          2   Code, the Debtors and their estates shall be relieved of all liability accruing or arising after the
                                          3   effective date of assumption and assignment of the Assumed Executory Contracts.

                                          4          PLEASE TAKE FURTHER NOTICE that nothing contained herein shall obligate the
                                              Debtors to assume any Assumed Executory Contracts or to pay any Cure Amount.11
                                          5
                                                   PLEASE TAKE FURTHER NOTICE THAT IF YOU DO NOT TIMELY FILE AND
                                          6   SERVE AN OBJECTION AS STATED ABOVE, THE COURT MAY GRANT THE RELIEF
                                              REQUESTED IN THE MOTION WITH NO FURTHER NOTICE.
                                          7
                                                   ANY COUNTERPARTY TO ANY ASSUMED EXECUTORY CONTRACT WHO
                                          8
                                              DOES NOT FILE A TIMELY OBJECTION TO THE CURE AMOUNT FOR SUCH
                                          9   ASSUMED EXECUTORY CONTRACT IS DEEMED TO HAVE CONSENTED TO SUCH
                                              CURE AMOUNT.
                                         10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                              Dated: October ___, 2018                             DENTONS US LLP
                                         11          Los Angeles, California                       Samuel R. Maizel
                                                                                                   Tania M. Moyron
         DENTONS US LLP




                                         12                                                        601 S. Figueroa Street
            (213) 623-9300




                                                                                                   Suite 2500
                                         13                                                        Los Angeles, California 90017
                                                                                                   Tel: 213.623.9300
                                         14                                                        Fax: 213.623.9924
                                                                                                   Email: samuel.maizel@dentons.com
                                         15

                                         16                                                        Proposed Attorneys for Debtors
                                                                                                   and Debtors-in-Possession
                                         17

                                         18

                                         19

                                         20
                                         21

                                         22

                                         23

                                         24

                                         25

                                         26   11
                                                   “Assumed Executory Contracts” are those Contracts and Leases that the Debtors believe may be
                                                   assumed and assigned as part of the orderly transfer of the Offered Assets; however, the Successful
                                         27        Bidder may choose to exclude certain of the Debtors’ Contracts or Leases from the list of Assumed
                                                   Executory Contracts as part of their Qualifying Bid, causing such Contracts and Leases not to be
                                         28        assumed by the Debtors.
                                                                                                -4-
                                              109262452\V-9
                                         Case 2:18-bk-20151-ER   Doc 714 Filed 10/30/18 Entered 10/30/18 14:18:31   Desc
                                                                  Main Document Page 34 of 34


                                          1                                       Exhibit A
                                          2                             (Assumed Executory Contracts)
                                          3

                                          4

                                          5

                                          6

                                          7

                                          8

                                          9

                                         10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                         11
         DENTONS US LLP




                                         12
            (213) 623-9300




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20
                                         21

                                         22

                                         23

                                         24

                                         25

                                         26
                                         27

                                         28

                                              109262452\V-4
